Citation Nr: 1446970	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-07 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle condition.

2.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), major depression disorder, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2000 to August 2000 and from February 2003 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An October 2008 rating decision denied service connection for PTSD.  And, a May 2010 rating decision denied service connection for a right ankle condition.

Prior to the expiration of the appeal period following the October 2008 rating decision, new and material evidence was submitted; specifically, an August 2009 statement from the Veteran providing information about his alleged in-service stressors.  That evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.159(b)(2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, although the Veteran's claim for service connection was again denied in a May 2010 rating decision based on a lack of new and material evidence, his claim is on appeal from the original October 2008 rating decision.  

In addition, when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has reported diverse symptomatology and been diagnosed with several mental conditions in addition to PTSD, including major depressive disorder and generalized anxiety disorder.  See, e.g., January 2011 Dr. K.W. private record; October 2009, September 2008, and August 2008 VA treatment records.  And, the Veteran also submitted a statement in April 2012, requesting service connection generalized anxiety disorder and major depressive disorder.  Accordingly, the Board finds that the Veteran's claim is not limited solely to PTSD; instead, it is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, major depression disorder, and generalized anxiety disorder.

In August 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claims.

First, the Veteran has not been afforded a VA examination to evaluate the etiology of his claimed right ankle condition, which he claims is related to service.  The Veteran provided sworn testimony that he has a current diagnosis of a right ankle condition and the record reflects a history of surgery for the Veteran's right ankle around May 2010.  See, e.g., August 2014 hearing transcript; May and February 2011 VA treatment notes.  In October and November 2009, he sought treatment for right ankle pain and a strain, respectively.  See October and November 2009 VA treatment notes.  Furthermore, the Veteran also testified that he suffered from frequent right ankle sprains in service, was put on a P3 profile, and had to wear a brace.  A November 2006 post-deployment health assessment questionnaire reflects that, while in service, the Veteran complained of recurrent right ankle sprains.  Accordingly, an examination and medical opinion are necessary to clarify whether the Veteran's claimed right ankle condition is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for an acquired psychiatric condition, he has diagnoses of major depressive disorder and generalized anxiety disorder, see January 2011 Dr. K.W. private record; depression NOS, see October 2009 and September 2008 VA treatment records; PTSD, see September 2008 VA examination; and depressive disorder and anxiety disorder, see October 2013 VA examination.

Regarding his claim for PTSD, the Veteran reports several in-service stressors in support: (1) witnessing a fellow guard being killed by a sniper; (2) a fellow service member pointing a weapon at him; (3) being present in a mortar attack which caused a fire and injuries to fellow service members; and (4) the death of his wife.  See, e.g., August 2014 hearing transcript; April 2012 and August 2009 statements from the Veteran.  

In a September 2008 VA examination, the Veteran was diagnosed with PTSD; in it, the examiner noted that the Veteran's claimed stressor regarding the mortar attack supported a PTSD diagnosis, but erroneously noted that it was conceded; the record reflects that it is not conceded.

The Veteran's claim was denied in October 2008, in large part, on the absence of a confirmed stressor because, prior to that date, the Veteran had not provided sufficient information to verify his alleged stressors; consequently, in October 2008 a formal finding of a lack of information to verify the alleged stressors was issued.

Nonetheless, in August 2009, the Veteran provided detailed information on his alleged stressors, but the record does not reflect that a verification procedure has been undertaken or that a formal negative finding has been issued.  Indeed, the only conceded stressor to date is reflected in a March 2010 worksheet and attached July 2006 press release, confirming the Veteran's claimed stressor regarding the sniper shooting.  Consequently,  the Board finds that the occurrence of the other claimed stressors (weapon pointed at the Veteran and the mortar attack-which may support service connection for PTSD based on the September 2008 examination) may potentially be verified through the Joint Services Records Research Center (JSRRC) on remand, and an attempt to do so must be made.

Furthermore, the Veteran was afforded an October 2013 VA examination in which the examiner considered and evaluated several of the Veteran's claimed stressors, but ultimately concluded that the Veteran does not have PTSD, and that he only has depressive disorder and anxiety disorder, which are not related to service, in large part, because "there is evidence of pre-military enlistment symptoms that do not appear to have developed or been exacerbated by his military training or deployment."  But, the Board affords little probative value to the October 2013 VA examination for two reasons.  

First, the examiner noted that the Veteran screened negative for PTSD throughout 2008 when, in fact, a September 2008 VA examination diagnosed him with PTSD.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board may reject a medical opinion based on an inaccurate factual basis).  

Second, because the Veteran's entrance examinations are normal for any psychiatric condition, the presumption of soundness attaches, and the burden is on VA to rebut this presumption.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition.  Id. at 1096.  To the extent that the October 2013 examiner opined that the Veteran's depressive disorder and anxiety disorder are not related to service because of pre-service symptomatology, such opinion is inadequate because it does not incorporate the aforementioned legal standards.  On remand, if any diagnosed acquired psychiatric condition is deemed to have preexisted service, the aforementioned legal standard must be used.

Consequently, on remand, the Veteran should be afforded a VA examination to evaluate the etiology of any claimed acquired psychiatric disorder.  This examination should include identifying any current psychiatric condition and reconciling or addressing past diagnoses (PTSD, major depressive disorder, generalized anxiety disorder, depression NOS, depressive disorder, and anxiety disorder).  And, the examiner should provide an opinion on whether any diagnosed acquired psychiatric disorder is related to service, addressing in-service symptomatology, including: a notation of minor concern for depression symptoms in a May 2007 post-deployment health reassessment; the Veteran's reports of nervous trouble, depression, and mental health treatment in an April 2007 report of medical history; a diagnosis of depression in an undated DD Form 2808, OCT 2005; and an August 2000 diagnosis of antisocial personality disorder.

Regarding the Veteran's claim for PTSD, in particular, the examiner should address all of the Veteran's claimed stressors, including the death of his wife, and the examiner should note whether they are related to the veteran's "fear of hostile military or terrorist activity" and adequate to support a diagnosis of PTSD.

In addition, the Veteran testified that he receives Social Security Disability benefits from the Social Security Administration (SSA).  See August 2014 hearing transcript.  Although the Veteran said that his SSA benefits are based on a finding of disability based on substance abuse disorder and not on a right ankle or psychiatric condition, the Board finds that the record reflects instances and medical opinions in which the Veteran's substance abuse has been referenced or otherwise purportedly related to certain psychiatric symptoms.  See, e.g., May 2010 VA examination.  Thus, without the records, the Board cannot conclusively determine whether they are relevant.  Accordingly, if appropriate, all records from SSA should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, the record reflects that the Veteran receives VA treatment.  See August 2014 hearing transcript.  But, the file contains his medical records only up to February 2012.  Consequently, the Veteran's treatment records since February 2012 should be obtained and associated with the file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Obtain any VA medical records from February 2012 forward.

3.  Contact the Veteran and request him to verify his unit, location, and dates during which the alleged stressors occurred.  

4.  Upon completion of the above, contact the JSRRC, and any other appropriate agency, and request that it investigate and attempt to verify the Veteran's alleged stressors.

5.  Upon completion of the above, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed right ankle condition.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner is requested to specifically address:

(a)  Identify any right ankle pathology. 

(b)  For any right ankle condition, is it at least as likely as not (50 percent or greater possibility) that it was incurred in or is otherwise related to service?  The examiner is requested to address the Veteran's statement regarding recurrent right ankle sprains in service.
 
The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After completion of paragraphs one through four, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran has met the DSM-IV criteria for a diagnosis of PTSD at any point during the appeal period.

(b)  If the answer is no, please provide a full discussion regarding why the Veteran does not meet the diagnostic criteria, and also address the prior diagnoses of PTSD contained in the record, including the September 2008 VA examination.

(c)  If the answer is yes, opine as to whether the Veteran's claimed inservice stressor(s) is/are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to that stressor(s) or to nonservice related stressors.  The examiner is requested to consider the death of the Veteran's wife as a claimed, potential stressor and to address whether the claimed stressors relate to the veteran's "fear of hostile military or terrorist activity."

(d)  Identify any additional acquired psychiatric conditions.

(e)  For any diagnosed acquired psychiatric conditions, including the previously-diagnosed major depressive disorder, generalized anxiety disorder, depression NOS, depressive disorder, and anxiety disorder, is it at least as likely as not (i.e., probability of 50 percent) that any such condition was present during service or is in any way etiologically related to the Veteran's active service.  The examiner is requested to address  in-service psychiatric symptomatology, including: a notation of minor concern for depression symptoms in a May 2007 post-deployment health reassessment; the Veteran's reports of nervous trouble, depression, and mental health treatment in an April 2007 report of medical history; a diagnosis of depression in an undated DD Form 2808, OCT 2005; and an August 2000 diagnosis of antisocial personality disorder.

(f) For any psychiatric disorder deemed to have preexisted service:

(i) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that such condition existed prior to the Veteran's entry into service?

(ii) If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that any such preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Upon completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



